Name: Commission Directive 97/15/EC of 25 March 1997 adopting Eurocontrol standards and amending Council Directive 93/65/EEC on the definition and use of compatible technical specifications for the procurement of air- traffic-management equipment and systems (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  air and space transport;  European organisations;  electronics and electrical engineering;  transport policy
 Date Published: 1997-04-10

 Avis juridique important|31997L0015Commission Directive 97/15/EC of 25 March 1997 adopting Eurocontrol standards and amending Council Directive 93/65/EEC on the definition and use of compatible technical specifications for the procurement of air- traffic-management equipment and systems (Text with EEA relevance) Official Journal L 095 , 10/04/1997 P. 0016 - 0018COMMISSION DIRECTIVE 97/15/EC of 25 March 1997 adopting Eurocontrol standards and amending Council Directive 93/65/EEC on the definition and use of compatible technical specifications for the procurement of air-traffic-management equipment and systems (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/65/EEC of 19 July 1993 on the definition and use of compatible technical specifications for the procurement of air-traffic-management equipment and systems (1), and in particular Articles 3 and 5 (2) thereof,Whereas in accordance with Article 3 of Directive 93/65/EEC the Commission shall identify and adopt Eurocontrol standards;Whereas Annex I to Directive 93/65/EEC contains an indicative list of Eurocontrol standards; whereas that list should be as complete as possible;Whereas Annex II to Directive 93/65/EEC defines the awarding entities responsible for the purchasing of air-navigation equipment; whereas this list needs to be kept up to date;Whereas, given that Eurocontrol has adopted two standards, it is appropriate that these standards be made mandatory; whereas it is also appropriate that the indicative list in Annex I be amended as a result of introduction by Eurocontrol of the Eatchip programme;Whereas it is necessary to amend Annex II to take account of changes notified by Member States and further to include the awarding entities of new Member States;Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee established in accordance with Directive 93/65/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1 The mandatory elements of Eurocontrol specifications included in the following Eurocontrol standards documents are adopted in as much as they are necessary for the implementation of an integrated European air-traffic-management system:- the Eurocontrol standard for on-line data interchange (OLDI), first edition, (Eurocontrol document reference 001-92),- the Eurocontrol standard for air traffic services data exchange presentation (ADEXP) (Eurocontrol document reference 002-93).Article 2 Annex I to Directive 93/65/EEC is replaced by the Annex to this Directive.Article 3 Annex II to the Directive is amended as follows:1. The awarding entities of Eurocontrol, Belgium, Denmark, France, Greece, Ireland, Italy, Portugal and United Kingdom, are modified as follows:EUROCONTROLRue de la FusÃ ©e, 96B-1130 BruxellesBelgiumRÃ ©gie des Voies AÃ ©riennes (RVA/RLW)Centre Communication Nord (CCN)rue du ProgrÃ ¨s 80 Bte 2B-1030 BruxellesDenmarkStatens LuftfartsvÃ ¦sen(Civil Aviation Administration)Postbox 744DK-Copenhagen SVBillund LufthavnPO Box 10DK-7190 BillundKÃ ¸benhavns Lufthavne A/SPO Box 74Flyvervej 11DK-2770 KastrupFranceMinistre chargÃ © de l'aviation civileDirection gÃ ©nÃ ©rale de l'aviation civile48, rue Camille DesmoulinsF-92452 Issy les Moulineaux Cedexand, where competent:AÃ ©roport de Paris291, Boulevard RaspailF-75675 Paris Cedex 14GreeceMinistry of Transport and CommunicationsCivil Aviation AuthorityGeneral Directorate of Air Navigationwho delegates in particular to:Electronics DivisionVasileos Georgiou 1PO Box 73751-16604 EllinikoGR-AthensIrelandThe Irish Aviation AuthorityAviation HouseHawkins StreetIRL-Dublin 2Aer Rianta Cpt.Dublin AirportIRL-County DublinItalyENAVEnte Nazionale di Assistenza al VoloVia Salaria, 715I-00138 RomaPortugalANA-E.P. (Empresa PÃ ºblica de Aeroportos e NavegaÃ §Ã £o AÃ ©rea).Rua D, EdifÃ ­cio 120Aeroporto de LisboaP-1700 LisboaUnited KingdomNational Air Traffic Services LtdCAA House45-59 KingswayUK-London WC2B 6TE2. The following awarding entities are added to the list:AustriaAustro Control GmbHSchnirchgasse 11A-1030 WienFinlandIlmailulaitos/Luftfartsverket(CAA Finland)PO Box 50FIN-01531 VantaaSwedenSwedish Civil Aviation AdministrationLuftfartsverketVikboplan 11S-601 79 NorrkÃ ¶pingArticle 4 1. The Member States shall bring into force the provisions necessary for them to comply with this Directive before 1 December 1997 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those provisions they shall include references to this Directive or shall accompany them with such references on their official publication. The Member States shall lay down the manner in which such references shall be made.2. The Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field governed by this Directive. The Commission shall inform the other Member States thereof.Article 5 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 6 This Directive is addressed to the Member States.Done at Brussels, 25 March 1997.For the CommissionNeil KINNOCKMember of the Commission(1) OJ No L 187, 29. 7. 1993, p. 52.ANNEX 'ANNEX IDOMAINS FOR EUROCONTROL STANDARDS AS REFERRED TO IN ARTICLE 3Indicative listCommunicationsNavigationSurveillanceData-processing systemsAirspace management and air traffic management proceduresAir traffic management working rules and operational requirementsHuman resources`